       6:20-cv-01738-TMC             Date Filed 01/25/21         Entry Number 57           Page 1 of 6




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                    GREENVILLE DIVISION

 Robert Graham, Jr.,              )
                                  )
                      Plaintiff,  )                         Civil Action No. 6:20-cv-01738-TMC
                                  )
 vs.                              )                                          ORDER
                                  )
 Henry McMaster, Governor; Bryan )
 Stirling, Director SCDC,         )
                                  )
                      Defendants. )
 _________________________________)

        Plaintiff Robert Graham, Jr. (“Plaintiff”), a state prisoner proceeding pro se and in forma

pauperis, brought this action pursuant to 42 U.S.C. § 1983 alleging the Defendants violated his

constitutional rights. (ECF Nos. 1, 17, 39). The case was referred to a magistrate judge for all

pretrial proceedings pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(d)

(D.S.C.). On August 4, 2020, the magistrate judge issued order finding the case was subject to

summary dismissal for failure to state a cognizable claim for relief and granting Plaintiff fourteen

(14) days in which to file an amended complaint. (ECF No. 32). On September 21, 2020, Plaintiff

filed an Amended Complaint. (ECF No. 39). Accordingly, now before the court is the magistrate

judge’s Report and Recommendation (“Report”), finding the Amended Complaint does not cure

the deficiencies in the original complaint and recommending that the court dismiss this action with

prejudice and without issuance and service of process. (ECF No. 47). Plaintiff filed objections to

the Report, (ECF No. 49), and this matter is now ripe for review.1


1
  On November 13, 2020, Plaintiff submitted supplemental objections to the Report which were received and filed by
the Clerk’s Office on November 16, 2020. (See ECF No. 51-2). Objections to the magistrate judge’s Report were
due by November 3, 2020. See (ECF No. 47). Because Plaintiff was served by mail, he was permitted an additional
three (3) days, until November 6, 2020, to file any objections. See Fed. R. Civ. P. 6(d). Plaintiff’s supplemental
objections were not mailed until November 13, 2020. (ECF No. 51-2 (envelope stamped as received by the prison
mailroom on November 13, 2020)); see also Houston v. Lack, 487 U.S. 266, 270 (1988) (holding that a prisoner’s


                                                        1
         6:20-cv-01738-TMC            Date Filed 01/25/21           Entry Number 57            Page 2 of 6




                                                BACKGROUND

          In the Report, the magistrate judge sets forth the relevant facts and legal standards, which

are incorporated herein by reference. (ECF No. 47 at 2–3). Briefly, Plaintiff is currently in the

custody of the South Carolina Department of Corrections (“SCDC”) and being held at the Perry

Correctional Institute. See (ECF No. 39). Plaintiff alleges that the Defendants violated his

constitutional rights with respect to the on-going COVID-19 pandemic by (1) failing to ensure

Plaintiff can adequately social distance within the prison, (2) negligently supervising SCDC, and

(3) failing to ensure that the Centers for Disease Control (“CDC”) guidelines are followed. (ECF

Nos. 39 at 4, 5; 39-1 at 1, 2–3, 7–9). Plaintiff asserts that Defendants are liable for SCDC’s conduct

based on their supervisory capacity under the South Carolina Constitution. (ECF No. 39-1 at 6).

For relief, Plaintiff seeks to be released from prison as well as monetary damages. (ECF No. 39

at 6).

                                         STANDARD OF REVIEW

          The recommendations set forth in the Report have no presumptive weight, and this court

remains responsible for making a final determination in this matter. Wimmer v. Cook, 774 F.2d

68, 72 (4th Cir. 1985) (quoting Mathews v. Weber, 423 U.S. 261, 270–71 (1976)). The court is

charged with making a de novo determination of those portions of the Report to which a specific

objection is made, and the court may accept, reject, modify, in whole or in part, the

recommendation of the magistrate judge or recommit the matter with instructions. 28 U.S.C. §

636(b)(1). However, the court need only review for clear error “those portions which are not

objected to—including those portions to which only ‘general and conclusory’ objections have been

made[.]” Dunlap v. TM Trucking of the Carolinas, LLC, 288 F. Supp. 3d 654, 662 (D.S.C. 2017).


pleadings are considered filed at the moment they are delivered to the prison authorities for forwarding to the court).
Accordingly, the supplemental objections are untimely and the court declines to consider them.


                                                          2
      6:20-cv-01738-TMC          Date Filed 01/25/21       Entry Number 57         Page 3 of 6




“An objection is specific if it ‘enables the district judge to focus attention on those issues—factual

and legal—that are at the heart of the parties’ dispute.’” Id. at 662 n.6 (quoting United States v.

One Parcel of Real Prop., With Bldgs., Appurtenances, Improvements, & Contents, Known As:

2121 E. 30th St., Tulsa, Okla., 73 F.3d 1057, 1059 (10th Cir. 1996)). On the other hand, objections

which merely restate arguments already presented to and ruled on by the magistrate judge or the

court do not constitute specific objections. See, e.g., Howard v. Saul, 408 F. Supp. 3d 721, 726

(D.S.C. 2019) (noting “[c]ourts will not find specific objections where parties ‘merely restate word

for word or rehash the same arguments presented in their [earlier] filings’”); Ashworth v.

Cartledge, Civ. A. No. 6:11-cv-01472-JMC, 2012 WL 931084, at *1 (D.S.C. March 19, 2012)

(noting that objections which were “merely almost verbatim restatements of arguments made in

his response in opposition to Respondent’s Motion for Summary Judgment . . . do not alert the

court to matters which were erroneously considered by the Magistrate Judge”). Furthermore, in

the absence of specific objections to the Report, the court is not required to give any explanation

for adopting the magistrate judge’s recommendation. Greenspan v. Brothers Prop. Corp., 103 F.

Supp. 3d 734, 737 (D.S.C. 2015) (citing Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983)).

       Additionally, since Plaintiff is proceeding pro se, this court is charged with construing his

filings liberally in order to allow for the development of a potentially meritorious case.

See Erickson v. Pardus, 551 U.S. 89, 94, 127 S. Ct. 2197, 2200, 167 L. Ed. 2d 1081 (2007); Martin

v. Duffy, 858 F.3d 239, 245 (4th Cir. 2017) (noting that “when confronted with the objection of a

pro se litigant, [the court] must also be mindful of [its] responsibility to construe pro se filings

liberally”). This does not mean, however, that the court can ignore a pro se party’s failure to allege

or prove facts that establish a claim currently cognizable in a federal district court. See Stratton v.

Mecklenburg Cty. Dep’t of Soc. Servs., 521 Fed. App’x 278, 290 (4th Cir. 2013) (quoting Beaudett




                                                  3
      6:20-cv-01738-TMC          Date Filed 01/25/21       Entry Number 57         Page 4 of 6




v. City of Hampton, 775 F.2d 1274, 1277–78 (4th Cir. 1985) (noting that “‘district judges are not

mind readers,’ and the principle of liberal construction does not require them to ‘conjure up

questions never presented to them or to construct full-blown claims from sentence fragments’”).

                                           DISCUSSION

       In his Report, the magistrate judge recommends that the court dismiss Plaintiff’s complaint

with prejudice for the following reasons: (1) to the extent Plaintiff seeks to be released from prison,

the court does not have the authority to grant such relief in an action under § 1983; (2) Plaintiff’s

allegations regarding the conditions of his confinement fail to show how Defendants were

personally involved in the purported violations or how such violations affected Plaintiff himself,

as opposed to all SCDC inmates; (3) the doctrines of vicarious liability and respondeat superior

generally do not apply in § 1983 actions; (4) negligence is not actionable in a suit under § 1983;

and (5) as to Plaintiff’s claims that Defendants denied him medical treatment by refusing to test or

treat inmates with COVID-19, Plaintiff has failed to set forth any allegations establishing his

medical condition or a constitutionally cognizable injury. (ECF No. 47 at 3–8). The magistrate

judge further noted that Plaintiff’s Amended Complaint appears to abandon his claims against

SCDC. Id. at 8; compare (ECF No. 39), with (ECF No. 1).

       Although Plaintiff filed objections to the Report, they are in large part illegible and, to the

extent they are decipherable, they are unintelligible. See (ECF No. 49). Further, based on what

the court can glean, the objections are non-specific, unrelated to the dispositive portions of the

Report, or merely restate Plaintiff’s claims. See id. Most of Plaintiff’s objections appear to merely

repeat allegations and arguments raised in his Amended Complaint. See (ECF Nos. 39; 39-1).

However, restating arguments previously submitted to the court does not constitute a specific

objection to the magistrate judge’s Report. See Frazier, 2012 WL 5381201, at *1. The remainder




                                                  4
       6:20-cv-01738-TMC                Date Filed 01/25/21             Entry Number 57             Page 5 of 6




of the objections simply state Plaintiff’s disagreement with the Report but fail to identify any error

in the magistrate judge’s analysis or conclusions. Objections which “merely express disagreement

with the magistrate judge’s Report . . . in lieu of any actual argument or specific assertion of error

in the magistrate judge’s findings” do not constitute specific objections requiring de novo review

by this court. Lowdermilk v. LaManna, Civ. A. No. 8:07-2944-GRA, 2009 WL 2601470, at *2

(D.S.C. Aug. 21, 2009); see also Orpiano v. Johnson, 687 F.2d 44, 47–48 (4th Cir. 1982) (noting

that de novo review is not required where a party makes only general and conclusory objections

that do not direct the court to a specific error in the Report). Accordingly, the court need only

review the Report for clear error. Dunlap v. TM Trucking of the Carolinas, LLC, 288 F. Supp. 3d

654, 662 (D.S.C. 2017).

         Having thoroughly reviewed the record, the court finds no clear error in the magistrate

judge’s Report (ECF No. 47) and is aware of no reason to deviate from the Report’s recommended

disposition. The court, therefore, adopts the magistrate judge’s Report, id., and incorporates it

herein. Accordingly, this action is DISMISSED with prejudice and without issuance and service

of process. Plaintiff’s pending motions for judgment on the pleadings (ECF No. 54) and for leave

to further amend his complaint (ECF No. 55)2 are DENIED as moot.

         IT IS SO ORDERED.

                                                                   s/Timothy M. Cain
                                                                   United States District Judge

2
  A review of the issues raised in the motion to amend the complaint (ECF No. 55) reflects that it does not address the
deficiencies of the original and amended complaint. Liberally construing the motion, the court finds that, to the extent
it is decipherable, it simply restates the claims set forth in Plaintiff’s prior pleadings. See (ECF Nos. 1, 39, 55). Federal
Rule of Civil Procedure 15 (a)(2) provides that a court should freely give leave to amend a complaint when justice so
requires. However, a court may deny leave to amend when the proposed amendment would be futile. U.S. ex rel.
Wilson v. Kellogg Brown & Root, Inc., 525 F. 3d 370, 376 (4th Cir. 2008) (citing U.S. ex rel. Fowler v. Caremark RX,
LLC, 496 F.3d 730, 740 (7th Cir. 2007)). Because Plaintiff’s proposed amended complaint fails to properly state a
claim upon which relief may be granted pursuant to Fed. R. Civ. P. 12(b)(6) and does not cure the deficiencies cited
in the Report, the court finds the proposed amended complaint would be futile such that the motion to amend complaint
(ECF No. 55) should be denied.



                                                             5
     6:20-cv-01738-TMC         Date Filed 01/25/21      Entry Number 57       Page 6 of 6




Anderson, South Carolina
January 25, 2021


                             NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                                6
